       Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 1 of 14               FILED
                                                                           2021 Sep-13 PM 03:22
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

AMERICAN FAMILY CARE,                  )
INC.,                                  )
                                       )
      Plaintiff,                       )
                                       )       Case No. 2:19-CV-01325-LSC
v.                                     )
                                       )
MEDHELP, P.C.,                         )
                                       )
      Defendant.                       )
                                       )
                                       )
                                       )

                          MEMORANDUM OF OPINION

      Plaintiff American Family Care, Inc., (“AFC”) sues MedHelp, PC,

(“MedHelp”), alleging a Lanham Act false advertising claim under 15 U.S.C.

§ 1125(a). MedHelp has moved for summary judgment (doc. 23) and seeks to strike

an evidentiary submission from the Court’s consideration (doc. 24).

      For reasons explained within, the Court grants MedHelp’s Motion for

Summary Judgment (doc. 23) and MedHelp’s Motion to Exclude the Testimony of

Jake McKenzie (doc. 24) is denied as moot.
        Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 2 of 14




                 STATEMENT OF THE UNDISPUTED FACTS

       AFC is a nationwide healthcare provider that supplies urgent care,

family/primary care, and occupational health services.1 On June 14, 1982, Dr. Bruce

Irwin opened the first AFC clinic as Emergency Medicine South (“EMS”) in

Hoover, Alabama before legally changing the name to American Family Care in 1984.

No other urgent care clinics were operating in Birmingham at the time of its opening.

On September 17, 1982, MedHelp opened its first clinic in Homewood, Alabama. As

of March 3, 2021, AFC operates 240 clinics and is the largest urgent care chain in

the United States; meanwhile, MedHelp operates five locations in Jefferson and

Shelby County.

       For several years, MedHelp advertised on its website that, “MedHelp was

founded in 1982 as the first Urgent Care/Family Practice in Birmingham.” In 2016,

AFC discovered the alleged false claim. In early 2018, AFC claimed to be the first

Birmingham urgent care clinic on its website. Before filing suit, AFC’s counsel sent

two letters asking MedHelp to voluntarily remove its online claim and MedHelp



1
The Court gleans these “facts” from the parties’ submissions of “undisputed facts” and the
Court’s examination of the record. These are “facts” for summary judgment purposes only.
Their inclusion in this Memorandum of Opinion does not signal their veracity. See Cox v. Adm’r
U.S. Steel & Carnegie Pension Fund, 17 F.3d 1386, 1400 (11th Cir. 1994).
           Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 3 of 14




refused. Currently, MedHelp’s website no longer contains the claim to be the “first

Urgent Care/Family Practice in Birmingham,” and it asserts it has no plans to

reinstate this language.

       AFC claims there is a correlation between being one of the first urgent care

facilities and being a successful urgent care clinic chain. AFC’s founder commented

that while “[t]here is no consistent definition of urgent care,” there are common

themes among urgent care clinics. (Doc. 23-1; Ex. 3, at 89: 7-8) Notably, the phrase

“urgent care” was not in use at the time of AFC’s opening. Then, urgent care clinics

were typically called “freestanding emergency rooms,” “minor emergency rooms,”

“immediate care clinics,” or “walk-in clinics.” The phrase “urgent care” did not

become popular until years later. Today, such clinics are generally called urgent care

clinics.

                            STANDARDS OF REVIEW

       A successful summary judgment movant shows there is no genuine dispute of

material fact and that judgment is due to be granted as a matter of law. Fed. R. Civ.

P. 56(a). A genuine dispute of material fact exists, and summary judgment is not

appropriate if “the nonmoving party has produced evidence such that a reasonable

factfinder could return a verdict in its favor.” Greenberg v. BellSouth Telecomms., Inc.,

498 F.3d 1258, 1263 (11th Cir. 2007) (quoting Waddell v. Valley Forge Dental Assocs.,
        Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 4 of 14




Inc., 276 F.3d 1275, 1279 (11th Cir. 2007)). At summary judgment, district courts

view all evidence and draw all justifiable inferences in the nonmoving party’s favor.

Hoffman v. Allied Corp., 912 F.2d 1379, 1383 (11th Cir. 1990). Then we determine

“whether there is a need for a trial—whether, in other words, there are any genuine

factual issues that properly can be resolved in favor of either party.” Anderson v.

Liberty Lobby, 477 U.S. 242, 250–51 (1986).

      Viewing the evidence and drawing all justifiable inferences in AFC’s favor,

the false advertising claim does not involve disputed questions of fact and fails to fall

within the “province of the jury.” Cf. Hammer v. Slater, 20 F.3d 1137, 1143 (11th Cir.

1994). Summary judgment is therefore due to be granted.

                                     ANALYSIS

      After careful review, the Court concludes that Defendant’s Motion for

Summary Judgment is due to be granted. As a result, Defendant’s Motion to Exclude

the testimony of Mr. Jake McKenzie is denied as moot.

 I.   False Advertising Claim

      AFC brings a Lanham Act false advertising claim against MedHelp under 15

U.S.C. § 1125(a). (Doc. 1.) The relevant portion of the Lanham Act provides:

      (1) Any person who, on or in connection with any goods or services, or any
          container for goods, uses in commerce any word, term, name, symbol, or
          device, or any combination thereof, or any false designation of origin, false
       Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 5 of 14




         or misleading description of fact, or false or misleading representation of
         fact, which—

             (B) in commercial advertising or promotion, misrepresents the nature,
             characteristics, qualities, or geographic origin of his or her or another
             person's goods, services, or commercial activities, shall be liable in a
             civil action by any person who believes that he or she is or is likely to be
             damaged by such act.

15 U.S.C. 1125(a)(1)(B).

       Under the statute, entities cannot misrepresent the “nature, characteristics,

qualities, or geographic origin” of their services in commercial advertisements and

promotions. Id. For a commercial advertisement or promotion to fall under the

Latham Act, it must be: “(1) commercial speech; (2) by a defendant who is in

commercial competition with the plaintiff; (3) for the purpose of influencing

consumers to buy the defendant’s goods or services[;] and (4) the

representations . . . must be disseminated sufficiently to the relevant purchasing

public to constitute “advertising” or “promotion” within that industry.” Edward

Lewis Tobinick, MD v. Novella, 848 F.3d 935, 950 (11th Cir. 2017).

      To establish a claim for false advertising under the Lanham Act, a plaintiff

must show: “(1) the ads of the opposing party were false or misleading; (2) the ads

deceived, or had the capacity to deceive, consumers; (3) the deception had a material

effect on purchasing decisions; (4) the misrepresented product or service affects
        Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 6 of 14




interstate commerce; and (5) the movant has been—or is likely to be—injured as a

result of the false advertising.” Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1308

(11th Cir. 2010) (quoting North American Medical Corp v. Axiom Worldwide, 522 F.3d

1211, 1224 (11th Cir. 2008)).




   A. Classification of the Advertisement

       AFC bases its false advertising claim on the statement from MedHelp’s

website that “MedHelp was founded in 1982 as the first Urgent Care/Family

Practice in Birmingham.” (Doc. 1.) This statement satisfies the first element of a

false advertising claim under § 43(a) if it is either “literally false as a factual matter”

or “literally true or ambiguous but . . . conveys a false impression.” Hickson Corp. v.

Northern Crossarm Co., Inc., 357 F.3d 1256, 1261 (11th Cir. 2004). Whether a

statement is literally false or simply misleading is often a “matter of degree.” N. Am.

Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211, 1226 (11th Cir. 2008).

       Courts must analyze the advertisement in its full context, rather than

“examining the eyes, nose, and mouth separately and in isolation from each other.”

1-800 Contacts, 299 F.3d 1242, 1248 (11th Cir. 2002) (quoting Castrol Inc. v. Pennzoil

Co., 987 F.2d 939, 946 (3rd Cir. 1993)). If the meaning is unclear, ambiguous, or

otherwise open to more than one reasonable interpretation, the advertisement
        Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 7 of 14




cannot be literally false and is more likely to only be misleading. See Osmose, 612 F.3d

at 1309. If literally false, the movant is not required to prove consumer deception. Id.

at 1319. Conversely, if the advertisement is only misleading, evidence of deception is

required. Id.

      AFC has not demonstrated that MedHelp’s claim is literally false. In the

context of the healthcare industry, Dr. Irwin states that the term “urgent care” only

became prevalent in the years following the opening of his first clinic. (Doc. 23-1, Ex.

3 at 29: 16-23, 30: 1-6) Further, Irwin indicates that while there are common themes

in the services urgent care clinics offer, there is no consistent definition of the term.

(Doc. 23-1, Ex. 3 at 90: 5-7.) Yet, AFC does not provide evidence discussing

“common themes” of urgent care clinics that could aid the Court’s analysis. As a

result, the phrase “urgent care” is unclear or ambiguous, so the claim to be the “first

Urgent Care/Family Practice” is likewise ambiguous.

   Further, it is unclear whether “Birmingham” in MedHelp’s advertisement refers

to the metro Birmingham area or Birmingham proper. While AFC interprets

“Birmingham” as entailing the metro Birmingham area, a person could also

reasonably interpret it to mean Birmingham without the surrounding suburbs.

Because the phrase “first Urgent Care/Family Practice in Birmingham” is open to

more than one interpretation, the Court finds it misleading rather than literally false.
        Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 8 of 14




   B. Consumer Deception

       Considering the advertisement is merely misleading, AFC must present

evidence of consumer deception. Although consumer surveys and market research

are not required, the movant must at least provide “expert testimony or similar

evidence” to prove this element. Johnson & Johnson, 299 F.3d at 1247. Yet, AFC’s

expert witness did not offer an opinion on consumer deception. McKenzie only

noted the importance of being first in a market and the value to AFC of being first.

(Doc. 23-1.) Considering AFC did not present any evidence of consumer deception,

this element fails.

   C. Materiality


       AFC contends that being the first urgent care in the Birmingham market is

material to patients because the claim conveys “broader qualities including, but not

limited to, ‘experience,’ ‘trust,’ and ‘competence’ that are important in choosing a

health care provider.” (Doc. 26 at 7.) The Court disagrees. AFC has not presented

probative evidence showing that MedHelp’s claim of being the first urgent care

clinic in Birmingham influenced any consumers to choose MedHelp over AFC. Even

if an advertisement is literally false, the plaintiff must still establish materiality. See

Osmose, 612 F.3d 1298 at 1308.
          Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 9 of 14




      To be material, the defendant’s deception must be “likely to influence the

purchasing decision.” Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299

F. 3d 1242, 1250 (11th Cir. 2002); See also Stiefel Labs v. Brookstone Pharms., 535 F.3d

Fed. Appx. 774 (11th Cir. 2013) (finding that the plaintiff demonstrated loss of

market share but not that the false statements influenced any purchasing decisions).

A plaintiff can demonstrate materiality by showing the defendant “misrepresented

an inherent quality or characteristic” of the product or service. See Osmose, 612 F.3d

at 1319 (holding that advertisements attacking a product’s safety and efficacy are

material). Significantly, not all false statements are material. See J-B Weld Co. v.

Gorilla Glue Co., 978 F.3d 778, 796 (11th Cir. 2020) (holding that the plaintiff failed

to present evidence that chemical differences between competing epoxies mattered

to consumers). If the false or misleading statement is irrelevant to consumer

purchasing decisions, then it “cannot be the basis for a false advertising claim.” Id.

at 797.

      To establish materiality, AFC must show that being the first urgent care clinic

in Birmingham is an inherent quality or characteristic likely to influence a patient

choosing an urgent care clinic. AFC failed to do so. In his report, Mr. McKenzie

opines that the claim to be first in the urgent care industry speaks directly to “history

and longevity” (Doc. 23-1, Ex. 5 at 54.) Yet, McKenzie lacks support for this
       Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 10 of 14




assumption considering he does not cite any articles that discuss the longevity of

either hospitals or urgent care clinics. (Doc. 23-1, Ex. 5 at 57: 21-23, 58: 6-10.)

      Mr. McKenzie then asserts that the longevity of an urgent care clinic

communicates “resilience,” which McKenzie regards as a proxy to the qualities of

“experience,” “trust,” and “competence.” (Id.) AFC and Mr. McKenzie assert

that these qualities matter to consumers when choosing an urgent care clinic. (Id.)

To establish “experience” as an inherent quality of urgent care clinics, McKenzie

cites two studies: a conjoint analysis of patient decisions in two German hospitals

and research involving health-seeking preferences of elderly Filipinos. (Doc. 23-1,

Ex. 5 at 104-154.) Yet, McKenzie fails to link German consumer decisions when

selecting German hospitals to American consumers choosing American urgent care

clinics. Nor does McKenzie discuss the applicability of the health-seeking

preferences of elderly Filipinos on the United States urgent care market. Further,

AFC’s expert provides no evidence that “trust” and “competence” of urgent care

clinics hold any weight in the minds of consumers. Although McKenzie provides

calculations showing AFC’s market share is lower than the forecast for “first

movers,” AFC fails to establish that MedHelp’s claim to be first urgent care caused

AFC’s lower market share. As a result, AFC does not show materiality.
       Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 11 of 14




   D. Injury

      The final element of a Lanham Act false advertising claim is that the false

advertising “caused injury to the plaintiff.” Snac Lite, LLC v. Nuts ‘N More, LLC,

2016 WL 6778268 at *10 (N.D. Ala. 2016) (quoting Air Turbine Tech., Inc. v. Atlas

Copco AB, 295 F. Supp. 2d 1334, 1344 (S.D. Fla. 2003)). The movant can show

“causation” by providing evidence that links the false advertisement to consumers'

decisions not to purchase the movant's product. Id. If relying on an expert witness

for causation, the expert need not exclude every possible alternative cause of a

plaintiff's injury; however, to provide reliable testimony, an expert must consider the

most relevant factors as to causation. Id. at *8. See also 3M Innovative Properties Co.

v. Dupont Dow Elastomers LLC, 361 F. Supp. 2d 958 (D. Minn. 2005) (finding

insufficient causation evidence because the plaintiff’s expert’s calculations relied

solely on the assumption that false advertising caused the plaintiff’s lost profits).

      Here, AFC relies solely on McKenzie’s report for its damages calculation. In

turn, McKenzie relies on the article Market Entry Strategies: Pioneers Versus Late

Arrivals for the claim that AFC, as an alleged first mover in the U.S. market, should

have a 24-30% market share advantage over MedHelp. (Doc. 23-1, Ex. 5 at 54-57.)

McKenzie asserts that this difference in market share is solely attributable to

MedHelp’s misleading claim. In his report, McKenzie relies entirely on the
       Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 12 of 14




assumption that AFC is the first mover in the U.S. market for urgent care clinics.

(Doc. 23-1, Ex. 5 at 92: 16-18.) Yet, McKenzie concedes that if AFC is not the first

urgent care clinic in the United States, it would not have the first-mover advantage.

(Doc. 23-1, Ex. 5 at 93: 12-19.) Neither AFC nor McKenzie provides any evidence

that AFC was the first to establish itself in the U.S. urgent care market. (Doc. 23-1,

Ex. 5 at 102: 21-23, 103: 1-3.) Further, Irwin testified that there were “less than a

hundred” urgent care clinics when he opened his clinic in Hoover. (Doc. 23-1, Ex. 3

at 23: 15-18.) Considering AFC was not the first urgent care clinic in the United

States, it cannot claim a first-mover advantage.

      Further, Plaintiff lacks evidence that demonstrates MedHelp’s misleading

claim caused AFC to lack a 24-30% U.S. market share advantage over MedHelp.

AFC fails to provide any evidence that MedHelp’s first-mover claim caused AFC to

lose any profits, goodwill, or business opportunities. Further, McKenzie admits that

to appropriately value a claim, he would need to know how many people saw the

claim. (Doc. 23-1, Ex. 5 at 69: 13-19.) However, he lacks information on the number

of people who saw MedHelp’s claim to be first, or even how many people visited

MedHelp’s webpage where the claim was posted. (Id. at 26: 20-23, 69: 20-23, 70:1.)

In addition, McKenzie cannot point to any patients lost because of MedHelp’s claim

to be first and failed to conduct any surveys or studies that could confirm this
       Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 13 of 14




assumption. As such, there is no evidence connecting MedHelp’s misrepresentation

to a drop in AFC’s profits or sales.

      Finally, Mr. McKenzie’s report failed to account for additional factors that

could have influenced AFC’s market share. Market Entry Strategies: Pioneers Versus

Late Arrivals, discusses numerous other factors that also explain why market

pioneers lose market share advantages, such as not offering superior customer

service or innovative technology that allows new entrants to offer competitive

services at a lower cost. (Doc. 23-1, Ex. 5 at 78: 2-23, 79: 1-17.) McKenzie did not

discuss or rule either of these factors out. Further, although McKenzie recognized

that negative publicity can hurt a first mover’s expected advantage, he failed to

analyze the effect of negative publicity on a first mover’s expected advantage. (Doc.

23-1, Ex. 5 at 83: 11-13; 84: 1-2; 11-16.) Dr. Vaughn testified that he read in the news

that AFC was sued for insurance fraud and “had to pay a big fine,” and that he “[did

not] want people to confuse [Medhelp] with American Family Care.” (Doc. 23-1,

Ex. 5 at 54: 7-23, 55: 1-3.) Yet, McKenzie did not eliminate the possibility that

potential reputational harm might have affected the expected first-mover advantage.

As such, Mr. McKenzie’s damages calculation is insufficient to establish the element

of causation for AFC’s claim under the Lanham Act.
        Case 2:19-cv-01325-LSC Document 30 Filed 09/13/21 Page 14 of 14




       As a result, the evidence that Plaintiff and its expert have presented is not

sufficient for a trier of fact to find causation under the Lanham Act.2 As addressed

above, Mr. McKenzie has not provided reliable testimony, so his damages

calculation is due to be stricken. But even the Court was to consider his testimony,

there would still be no genuine issue of material fact regarding causation.

                                       CONCLUSION

       MedHelp’s Motion for Summary Judgment (doc. 23) is granted. MedHelp’s

Motion to Exclude the Testimony of Jake McKenzie (doc. 24) is terminated as moot.

The Court will enter an Order consistent with this Memorandum of Opinion.

       DONE and ORDERED on September 13, 2021.



                                                  _____________________________
                                                           L. Scott Coogler
                                                               United States District Judge
                                                                                              206888




2
 The Court finds it significant that in its Response in Opposition to Defendant’s Motion for
Summary Judgment, Plaintiff did not properly address the element of causation. Instead, Plaintiff
cites the Trademark Modernization Act of 2020, which allows injury to be presumed for
purposes of awarding equitable relief. Notably, a movant can invoke this recent revision to the
Lanham Act in two instances: (1) in the case of a motion for a permanent injunction after a
finding of a Lanham Act violation or (2) in the case of a motion for preliminary injunction or
temporary restraining order after finding a likelihood of success on the merits of a Lanham Act
violation.

The present case does not fit into either category, and Plaintiff has presented no further evidence
suggesting that the Court should presume that Defendant's alleged false statements caused
Plaintiff's injury.
